Citation Nr: 1706261	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

The issue initially arose from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In August 2009 the Veteran testified at a video conference before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  The Board of Veterans' Appeals (Board) remanded the issue in January 2009 for further development.

The Board later denied the claim in March 2014.  The United States Court of Appeals for Veterans Claims (Court) vacated that decision in October 2014 and remanded to the Board, but ruled that the direct and presumptive service connection aspects of the claim had been waived.  The Board remanded the issue in December 2014 for additional development.  After being returned, the Board denied the claim in June 2016.  In January 2017 the Court granted a joint motion for remand (JMR) vacating the June 2016 decision and remanding for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the VA failed to provide the Veteran with an adequate medical examination.  In particular the JMR states that "[t]he May 2015 VA examination was inadequate for rating purposes because the examiner provided inadequate rationale for his opinion as to secondary service connection."  The Veteran has been afforded three VA examinations regarding secondary service connection for a low back disability.  However, given the specific finding of the JMR, an additional VA opinion is required that appropriately addresses this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file, including a copy of this remand, to an appropriate medical professional.  Although review of the entire claims file is required, the examiner should particularly consider the previous VA examinations, the Veteran's September 2007 private medical opinion, the Veteran's medical records, the article "Back Pain? Check Your Feet" submitted in August 2009, and the Veteran's contentions.

Following a review of the above, the examiner should address the following:

(a) opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability was caused by the Veteran's service-connected bilateral pes planus.

(b) provide the medical basis and rationale for the examiner's opinion in (a).  In particular, the examiner should address any characteristics of the Veteran's low back disability or pes planus that makes a causal connection more or less likely.  The examiner should also address any symptoms or factors not present that would make a causal connection more or less likely.  Discussion and application of medical literature or studies to the Veteran's facts should also be considered.

(c) opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability has been aggravated (permanently worsened beyond the natural progression of the disorder) by the Veteran's service-connected bilateral pes planus.  The examiner need not and should not consider whether the Veteran's military service caused or aggravated his low back disability directly, but rather only consider the low back disability in connection with the Veteran's pes planus.

(d) provide the medical basis and rationale for the examiner's opinion in (c).  In particular, the examiner should address any characteristics of the Veteran's low back disability or pes planus that makes aggravation more or less likely.  The examiner should also address any symptoms or factors not present that would make aggravation more or less likely.  Discussion and application of medical literature or studies to the Veteran's facts should also be considered.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be prov
ided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After the above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


